UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM GRECIA,

                    Plaintiff,               16cv9691 (JGK)

          - against -                        ORDER

SAMSUNG ELECTRONICS AMERICA, INC.,

                    Defendant.

JOHN G. KOELTL, District _Judge:

     On September 22, 2018, Judge Sullivan, then on this Court,

entered an Order in which the parties stipulated to the entry of

final judgment. Thereafter, the Court of Appeals for the Federal

Circuit affirmed the judgment and the mandate of that Court

issued on September 26, 2019.

     Therefore, the judgment of this Court having been affirmed,

the Clerk is directed to close this case.

SO ORDERED.

Dated:    New York, New York
          December 18, 2019

                                     United States District Judge




                                       USDC SONY
                                       DOCUMENT
                                       E\ ECTRONICALLY FILED
